DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2020 and 11/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (U.S. PGPub No. 2018/0069128) in view of Saitou et al (U.S. PGPub No. 2006/0189123).
Regarding claim 1, Shin teaches a display panel (Fig 2, 10) comprising: a base substrate (110); a pixel (Fig 1, R,G,B) on the base substrate and comprising a thin film transistor (Fig 1, para 0092) and a display element (191) which is connected to the thin film transistor (Fig 1); and a signal line (Figs 1 and 2, 121) connected to the pixel, wherein the signal line comprises: a lower layer (Fig 2, 120) comprising a conductive material (para 0061); and an upper layer (126) comprising a conductive material (para 0063), wherein the lower layer (120) is between the base substrate (110) and the upper layer (126).

Saitou teaches the upper layer (Fig 1A, 1) has an etch selectivity in a range equal to or greater than about 0.5 and equal to or smaller than about 3 (para 0069-0070; the range of 0.7-1.3 falls in the range) with respect to the lower layer (2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal line of Shin with the etch selectivity of the upper layer in a range equal to or greater than about 0.5 and equal to or smaller than about 3 with respect to the lower layer as taught by Saitou to evenly etch the signal line with precision to obtain no overhangs during manufacturing for better productivity (see Saitou para 0068). 
Regarding claim 2, Shin and Saitou teaches all of the elements of the claimed invention as stated above.
Shin further teaches wherein within the signal line, the upper layer (Fig 2, 126) directly contacts the lower layer (120).
Regarding claim 3, Shin and Saitou teaches all of the elements of the claimed invention as stated above.
Saitou further teaches wherein within the signal line, the upper layer (Fig 1A, 1) comprises an opaque material and has a thickness equal to or smaller than about 100 angstroms (para 0042; 10 nm = 100 angstroms).
Regarding claim 4, Shin and Saitou teaches all of the elements of the claimed invention as stated above.
Saitou further teaches wherein within the signal line, the lower layer comprises in order from the base substrate (Fig 1A, substrate): a first layer (3); a second layer (2) having a specific resistance lower than the first layer; and a third layer (1) having a light reflectance lower than the second layer and in contact with the upper layer.


Saitou further teaches wherein within the signal line, the upper layer (1) comprises a same material as the second layer of the lower layer (3). 
Regarding claim 6, Shin and Saitou teaches all of the elements of the claimed invention as stated above.
Saitou further teaches wherein within the signal line, the upper layer has a thickness which is smaller than a thickness of each of the first, second and third layers of the lower layer (para 0042).
Regarding claim 7, Shin and Saitou teaches all of the elements of the claimed invention as stated above.
Saitou further teaches wherein within the signal line, the upper layer and the second layer of the lower layer each comprise copper (para 0039).
Regarding claim 8, Shin and Saitou teaches all of the elements of the claimed invention as stated above.
Saitou further teaches wherein within the signal line, the first, second, and third layers of the lower layer each comprise a different material from the upper layer (para 0039-0040).
Regarding claim 9, Shin and Saitou teaches all of the elements of the claimed invention as stated above.
Saitou further teaches wherein within the signal line, the upper layer comprises a transparent conductive oxide material, a metal material, or a metal oxide material (para 0039-0040).
Regarding claim 10, Shin and Saitou teaches all of the elements of the claimed invention as stated above.
Saitou further teaches wherein the etch selectivity is an etch selectivity with respect to a non-aqueous etchant (Table 1).

Saitou further teaches wherein within the signal line, the upper layer comprises a side surface, the lower layer comprises a side surface and, the side surface of the upper layer and the side surface of the lower layer are aligned with each other along a virtual line in a cross-section of the base substrate (Fig 1A).
Regarding claim 12, Shin and Saitou teaches all of the elements of the claimed invention as stated above.
Saitou further teaches wherein the virtual line is inclined with respect to an upper surface of the base substrate (Fig 1A).
Regarding claim 13, Shin and Saitou teaches all of the elements of the claimed invention as stated above.
Shin further teaches an insulating layer (Fig 2, 140) comprising an inorganic layer, wherein the signal line is provided in plurality comprising a first signal line (Fig 1, 121 top line) and a second signal line (bottom line) each connected to the pixel (191), and the first signal line and the second signal line are in different layers from each other with the insulating layer interposed therebetween (Fig 1).
Regarding claim 14, Shin and Saitou teaches all of the elements of the claimed invention as stated above.
Shin further teaches wherein the thin film transistor comprises: a control electrode (124), an input electrode (173) and an output electrode (175) spaced apart from each other, and the output electrode connected to the display element (191).
Regarding claim 15, Shin and Saitou teaches all of the elements of the claimed invention as stated above.
Shin further teaches wherein at least one of the control electrode (124), of the thin film transistor comprises the lower layer and the upper layer (121).

Shin further teaches wherein the display element comprises a pixel electrode (Fig 2, 191), a common electrode (270), and an optical control layer (3) between the pixel electrode and the common electrode, and the upper layer and the lower layer (121) within the signal line each overlaps with the pixel electrode in a plan view (Fig 1).
Regarding claim 17, Shin et al (U.S. PGPub No. 2018/0069128) teaches a display panel (Fig 2, 10) comprising: a base substrate (110); a pixel (Fig 1, R,G,B) on the base substrate and comprising a thin film transistor (Fig 1, para 0092) and a display element (191) which is connected to the thin film transistor (Fig 1); and a signal line (Figs 1 and 2, 121) connected to the pixel, wherein the signal line comprises: an upper layer (Fig 2, 126); and a lower layer (120) between the base substrate (110) and the upper layer (126). 
However, Shin fails to teach an upper layer having a thickness equal to or smaller than about 100 angstroms.
Saitou teaches an upper layer (Fig 1A, 1) having a thickness equal to or smaller than about 100 angstroms (para 0042; 10 nm = 100 angstroms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal line of Shin with the upper layer having a thickness equal to or smaller than about 100 angstroms as taught by Saitou to evenly etch the signal line with precision to obtain no overhangs during manufacturing for better productivity (see Saitou para 0068). 
Regarding claim 18, Shin and Saitou teaches all of the elements of the claimed invention as stated above.
Saitou further teaches wherein within the signal line, the lower layer comprises in order from the base substrate (Fig 1A, substrate): a first layer (3) comprising a first metal; a second layer comprising (2) a second metal different from the first metal, the second layer in contact 
Regarding claim 19, Shin and Saitou teaches all of the elements of the claimed invention as stated above.
Saitou further teaches wherein within the signal line, the upper layer comprises a metal substantially the same as the second metal of the second layer of the lower layer, and the second layer of the lower layer is thicker than the upper layer (Fig 1A; the vertical direction).
Regarding claim 20, Shin and Saitou teaches all of the elements of the claimed invention as stated above.
Saitou further teaches wherein within the signal line, the third layer has a reflectance lower than the second layer and a specific resistance higher than the second layer (Fig 1A).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        2/11/2022